          Case 1:21-cv-01746-JGK Document 19 Filed 06/11/21 Page 1 of 2




Marc E. Kasowitz (mkasowitz@kasowitz.com)
Michael A. Hanin (mhanin@kasowitz.com)
Gavin D. Schryver (gschryver@kasowitz.com)
KASOWITZ BENSON TORRES LLP
1633 Broadway
New York, NY 10019
Tel.: (212) 506-1700
Fax: (212) 506-1800

Attorneys for Defendant Jason Cyrulnik

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

  ROCHE CYRULNIK FREEDMAN LLP,
                                                           Civil Action No.
                 Plaintiff,                                21-cv-01746 (JGK)

                    v.                                      NOTICE OF MOTION

  JASON CYRULNIK,

                 Defendant.



       PLEASE TAKE NOTICE THAT, upon the accompanying Declaration of Marc E.

Kasowitz, Esq., dated June 11, 2021, and upon all papers and proceedings herein, defendant

Jason Cyrulnik, by and through his undersigned counsel, hereby moves this Court, before the

Honorable John G. Koeltl, at the United States Courthouse for the Southern District of New

York, 500 Pearl St., Courtroom 14A, New York, New York 10007, as soon as counsel may be

heard, for an order (i) dismissing Plaintiff’s Complaint pursuant to Federal Rules of Civil

Procedure 12(b)(1), under the Declaratory Judgment Act, 28 U.S.C. § 2201, et. seq., and the

abstention doctrines articulated in Wilton v. Seven Falls Company, 515 U.S. 277 (1995), Burford

v. Sun Oil Company, 319 U.S. 315 (1943), and Colorado River Water Conservation District v.

United States, 424 U.S. 800 (1976); and (ii) granting such other and further relief as the Court

may deem just and proper.
        Case 1:21-cv-01746-JGK Document 19 Filed 06/11/21 Page 2 of 2




Dated: New York, New York
       June 11, 2021               Respectfully submitted,

                                   KASOWITZ BENSON TORRES LLP

                                   By: /s/ Marc E. Kasowitz
                                       Marc E. Kasowitz (mkasowitz@kasowitz.com)
                                       Michael A. Hanin (mhanin@kasowitz.com)
                                       Gavin D. Schryver (gschryver@kasowitz.com)
                                   1633 Broadway
                                   New York, New York 10019
                                   Tel.: (212) 506-1700
                                   Fax: (212) 506-1800




                                      2
